Title: To George Washington from Simeon DeWitt, 16 November 1783
From: DeWitt, Simeon
To: Washington, George


                  
                     Sir
                     New Windsor November 16th 1783
                  
                  Since the Army is now about being disbanded and as I suppose the public will stand no farther in need of my services and consequently include me among the number of those who are to recieve their final dismission, I therefore ask from Your Excellency as the last favor a Discharge, and beg the Acceptance of my sincerest acknowlegements for the honor I have had of serving under Your Excellency’s immediate direction.  All I regret is that the poverty of my Country and myself have not permitted me to make my office more extensively usefull.
                  Last summer I made application to Congress for permission to prepare the Maps in my possession for publication.  I pointed out, to a Committee appointed on the business, their usefulness; That tho’ no direct advantage would result to the public, every light that could be thrown on the transactions of the war was due, not only to that sollicitude which every individual has for the reputation of his Country, but more particularly to the merits of our principal Commanders, whose proceedings in all their particulars have hitherto been and will continue to be pryed into with the greatest eagerness by persons in every part of the globe—I represented that in every civilized nation, where circumstances prevented the progress of any Liberal Arts, it had been the business of Government to lend every encouragement—that in the present case the inundation of Catch-penny-Maps which upon the commencement of a Peace would probably be poured upon us from Europe, and which can be there executed with a facility that must discourage any attempts of the kind in this part of the world, would render such an undertaking too precarious for me to venture upon at my own risque—that all I desired was to be Assisted in going thro’ the business and indemnified in the end.  The remarks on the opposite side were that the state of our finances was in so low a condition that the strict Oeconomy they were obliged to observe forbid the application of money to any thing but the numerous necessities which urged their immediate relief—That this was not an affair which claimed a primary regard and therefore it was not very probable that Congress would second the proposals I made—When I was at Princeton the matter stood upon the same footing and I have not heard of it since.
                  Thus circumstanced I have resolved to put my papers in the best order the Materials I have will admit, and wait till I shall have a prospect of putting my design into execution without hazarding  capital which may come to be the case when we are furnished with European workmen or the Country is satiated with the productions which are now circulating, Unless Your Excellency pleases otherwise to direct.  I have the Honor to be Sir, Your Excellency’s much Obliged And most Obedient servant
                  
                     S: DeWitt
                  
               